Citation Nr: 0520973	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.

The veteran initially filed a claim of entitlement to service 
connection for heart disease in November 2000.  This matter 
has come before the Board of Veterans' Appeals (the Board) on 
appeal from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin (the RO).

The veteran presented testimony before a hearing officer at 
the RO in March 2004.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.

In August 2004, the Board remanded this case to the VA 
Appeals Management Center (AMC) so that additional 
evidentiary development could be accomplished.  This was 
done, and in June 2005 the AMC returned the file to the Board 
for further appellate proceedings.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1956 to 
August 1959.
 
2.  Heart disease was initially diagnosed in 1999.  

3.  The competent medical evidence of record does not support 
a conclusion that the veteran's current heart disease is 
related to his military service or any incident thereof.




CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by military 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for heart 
disease.  In substance, he contends that he had a heart 
murmur in service and also developed illness and fever in 
service, which caused his current heart condition.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not 
relevant here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2002 statement of the case, and by 
the June 2005 supplemental statement of the case of the 
pertinent law and regulations, of the need to submit 
additional evidence as to his claim, and of the particular 
deficiencies in the evidence with respect to the claim.

In November 2000, the RO sent the veteran a letter explaining 
in detail what evidence was needed to establish service 
connection for his heart condition.  
See the November 29, 2000 letter, pages 2-3.  This letter 
appears to be an attempt to comply with the VCAA, which was 
enacted earlier that same month.  

More significantly, a letter was sent to the veteran in March 
2001, with a copy to his representative, which specifically 
referenced the requirements of the VCAA with regard to his 
claim.  Crucially, the veteran was informed by means of this 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would make reasonable efforts to 
help him get records relevant to his claim.  The veteran was 
notified specifically of the information VA would attempt to 
obtain on his behalf.  He was informed that VA would attempt 
to obtain records from any doctors or medical facilities he 
identified. 
 
The March 2001 letter specifically informed the veteran:

The information and evidence of record should show that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability.  In addition, the evidence 
considered should show that the disability or symptoms may be 
associated with the claimant's active military service.

See the March 1, 2001 VCAA letter, page 2 [emphasis as in 
original].

In September 2004, pursuant to the Board's August 2004 
remand, the VA AMC sent the veteran another VCAA letter, 
specifically requesting a copy of a service medical record 
which was thought to be in the veteran's possession.  That 
letter also provided a detailed explanation of the 
requirements for service connection.  See the September 2, 
2004 VCAA letter, page 5.

The Board finds that these various documents, including no 
less than three VCAA letters, amply informed the veteran of 
what was required to establish his claim, in conformity with 
the requirements of the VCAA.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  Both the 
March 2001 and September 2004 VCAA letters stated that VA 
would obtain records from any federal agency, including VA 
itself, and would attempt to assist the veteran in obtaining 
private medical records.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The September 2004 VCAA letter, in a section entitled "HOW 
YOU CAN HELP VA", informed the veteran that it was his 
responsibility to furnish VA with sufficient information so 
that VA could request records from the person or agency 
possessing them.  Crucially, the letter informed the veteran 
that "It's your responsibility to make sure that we receive 
all records that aren't in the possession of a Federal 
department or agency."  See the September 2, 2004 VCAA 
letter, page 4.  This language is clearly complaint with the 
law and regulation.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the September 2004 letter, the 
veteran was informed:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  This complies with the requirements of 38 
C.F.R. § 3.159(b) in that the letter informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate his claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.

With regard to the notice requirements of the VCAA, in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004) the Court held that, under the notice 
provision of the VCAA, a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  In this 
case, the veteran's service connection claim was initially 
adjudicated by the RO in August 2001, after the veteran was 
furnished with notice via both the November 2000 and the 
March 2001 letters.

The veteran had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Since the March 2001 letter, the veteran has now had more 
than one year to submit evidence in support of his appeal.  
Based on the June 2005 communication form the veteran's 
representative, it does not appear that any further evidence 
or information is forthcoming.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 
In particular, pursuant to the Board's August 2004 remand the 
veteran was afforded a VA physical examination in April 2005, 
the results of which will be reported below.  

The record reflects that that despite numerous attempts to 
obtain the veteran's service medical records, none could be 
located.  Information received by the RO from the National 
Personnel Records Center (NPRC) indicates that the veteran's 
records are missing and are presumed to have been destroyed 
in a July 1973 fire at the NPRC.  There is no indication that 
any service medical records exist, and further development 
would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
The Board can identify no further development that would 
avail the veteran or aid the Board's inquiry.

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran has been ably represented by his service 
organization, and he has been afforded the opportunity to 
present personal testimony before VA.  As has been noted in 
the Introduction, he testified at a hearing at the RO in 
March 2004.  He has never requested a Board hearing.  
The Board accordingly finds that due process considerations 
have been satisfied.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

For certain chronic disorders, to include cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Analysis
 
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Board will address each of these elements in 
turn.



There is no question that the veteran, age 66, has 
significant cardiovascular disease.   
Congestive heart failure was evidently initially diagnosed in 
1999.  Hickson element has therefore been met.

Turning to Hickson element (2), in-service incurrence of 
disease or injury, as alluded to above the veteran's service 
medical records are missing and are presumed to have been 
lost in a July 1973 fire at the NPRC.  The RO tried numerous 
times to either locate or recreate the veteran's service 
records, but was not successful.  See Hayre, supra.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, U.S. Vet. App. No. 03-0133 
[the Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

With respect to the claimed heart disease, the medical 
evidence does not suggest the onset of cardiovascular disease 
until 1999, 40 years after the veteran left military service 
and long after the expiration of the one year presumptive 
period found in 38 C.F.R. § 3.309.  

J.E., a service comrade of the veteran, stated in a March 
2004 letter "[The veteran] had congestive heart failure . . 
. in the Army."  The Board rejects this statement.  It is 
now well-settled that as a lay person without medical 
training J.E. is not competent to comment on medical matters 
such as diagnosis or the date of onset of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

The veteran has testified that he had a heart murmur in 
service.  To the extent that he is implying that such 
represented cardiovascular disease, the Board rejects that 
contention for the same reason as stated above, namely that 
the veteran is not competent to diagnose diseases.

Although as discussed above the veteran's service medical 
records are missing, of record is a copy of a DA Form 1811, 
"Physical and Mental Status on Release from Active 
Service", dated August 1959.  This indicated that the 
veteran was considered to be physically qualified for 
separation or for re-enlistment.  His physical profile was 
111111.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
[The Court observed that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  The 
"P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities;" the "L" is indicative of the 
"lower extremities;" the "H" reflects the state of the 
"hearing and ear;" the "E" is indicative of the eyes; and the 
"S" stands for psychiatric condition.]  Although not medical 
evidence (it was signed by the veteran's commanding officer), 
this is evidence that the veteran was thought to be in top 
condition shortly before his discharge from service. 

Of record is the veteran's testimony and lay statements which 
indicate that he became ill with a virus in service.  The 
Board has no reason to doubt those statements, which they are 
competent to make based on their experiences and 
observations.  To that extent only, element (2) is met.

Turning to crucial element (3), medical nexus, as alluded to 
in the VCAA discussion above the Board remanded this case in 
August 2004 so that the veteran could be physically examined 
and a medical nexus opinion obtained.  The 


examination was completed in April 2005.  Crucially, the 
examiner concluded as follows:

". . . the patient's first documented evidence of 
having been diagnosed with a cardio condition or murmur 
is not until 40 years after service.  As such, there is 
no evidence to link any current cardiac condition with 
any event in service" 

There is no competent medical evidence to the contrary.  As 
has been discussed above, the veteran himself is not 
competent to provide the required medical nexus.  See 
Espiritu, supra.  For this reason, Hickson element (3) has 
not been met, and the veteran's claim fails on that basis.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
heart disease.  The benefits ought on appeal is accordingly 
denied. 



ORDER

Service connection for heart disease is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


